UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Item 1: Schedule of Investments Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (15.0%) * Amazon.com Inc. 130,041 77,198 Home Depot Inc. 444,632 59,327 Walt Disney Co. 581,615 57,760 Comcast Corp. Class A 779,543 47,614 McDonald's Corp. 305,458 38,390 Wal-Mart Stores Inc. 486,850 33,344 Starbucks Corp. 543,907 32,471 NIKE Inc. Class B 493,826 30,355 Lowe's Cos. Inc. 356,464 27,002 Costco Wholesale Corp. 164,502 25,922 Time Warner Inc. 304,549 22,095 * Priceline Group Inc. 16,558 21,343 Time Warner Cable Inc. 94,294 19,294 Ford Motor Co. 1,206,764 16,291 TJX Cos. Inc. 204,203 15,999 Twenty-First Century Fox Inc. Class A 503,161 14,028 * O'Reilly Automotive Inc. 50,715 13,879 * AutoZone Inc. 16,547 13,183 Yum! Brands Inc. 158,793 12,997 Ross Stores Inc. 206,043 11,930 Johnson Controls Inc. 291,258 11,350 Estee Lauder Cos. Inc. Class A 112,006 10,563 * eBay Inc. 439,383 10,484 * Dollar Tree Inc. 123,414 10,177 Target Corp. 121,980 10,037 * Netflix Inc. 98,010 10,020 General Motors Co. 298,701 9,388 CBS Corp. Class B 160,745 8,855 Starwood Hotels & Resorts Worldwide Inc. 105,468 8,799 Royal Caribbean Cruises Ltd. 104,526 8,587 Marriott International Inc. Class A 115,272 8,205 Advance Auto Parts Inc. 50,569 8,108 * Mohawk Industries Inc. 39,995 7,635 * Liberty Interactive Corp. QVC Group Class A 286,006 7,222 Expedia Inc. 66,561 7,177 Viacom Inc. Class B 170,585 7,042 * NVR Inc. 4,039 6,997 * MGM Resorts International 324,047 6,948 * Sirius XM Holdings Inc. 1,741,850 6,880 Interpublic Group of Cos. Inc. 293,629 6,739 * CarMax Inc. 130,899 6,689 Dollar General Corp. 77,907 6,669 PVH Corp. 66,904 6,628 DR Horton Inc. 217,897 6,587 Goodyear Tire & Rubber Co. 199,270 6,572 Hanesbrands Inc. 231,336 6,556 Fortune Brands Home & Security Inc. 114,739 6,430 Hasbro Inc. 76,898 6,160 Harley-Davidson Inc. 119,289 6,123 Lennar Corp. Class A 126,268 6,106 * Urban Outfitters Inc. 176,288 5,833 * WABCO Holdings Inc. 53,401 5,710 News Corp. Class A 446,176 5,698 * Panera Bread Co. Class A 26,797 5,489 Lamar Advertising Co. Class A 85,566 5,262 * Vista Outdoor Inc. 99,539 5,167 * Chipotle Mexican Grill Inc. Class A 10,899 5,133 Darden Restaurants Inc. 76,878 5,097 * Tempur Sealy International Inc. 83,132 5,054 Gentex Corp. 316,342 4,963 * Discovery Communications Inc. 180,032 4,861 Visteon Corp. 60,636 4,826 * Bed Bath & Beyond Inc. 96,940 4,812 Scripps Networks Interactive Inc. Class A 69,522 4,554 Foot Locker Inc. 70,415 4,542 * TripAdvisor Inc. 67,080 4,461 BorgWarner Inc. 115,872 4,449 Gap Inc. 148,158 4,356 PulteGroup Inc. 232,719 4,354 CST Brands Inc. 111,035 4,252 Omnicom Group Inc. 50,468 4,200 Carnival Corp. 77,300 4,079 * Jarden Corp. 68,732 4,052 Brinker International Inc. 88,019 4,044 Harman International Industries Inc. 44,986 4,006 * Hyatt Hotels Corp. Class A 78,614 3,891 * Under Armour Inc. Class A 39,895 3,384 Kohl's Corp. 68,670 3,201 * Toll Brothers Inc. 106,178 3,133 * Liberty Ventures Class A 78,210 3,060 Ralph Lauren Corp. Class A 30,719 2,957 KAR Auction Services Inc. 71,765 2,737 * AutoNation Inc. 58,065 2,710 * Tesla Motors Inc. 11,746 2,699 * MSG Networks Inc. 155,544 2,689 John Wiley & Sons Inc. Class A 53,559 2,619 Macy's Inc. 56,651 2,498 * Liberty Media Corp. 63,986 2,437 Las Vegas Sands Corp. 41,977 2,169 Nordstrom Inc. 32,216 1,843 Aaron's Inc. 63,032 1,582 * Norwegian Cruise Line Holdings Ltd. 27,210 1,504 * Liberty Media Corp. Class A 31,993 1,236 * Liberty Broadband Corp. 20,793 1,205 * AMC Networks Inc. Class A 16,144 1,048 Coach Inc. 25,832 1,036 * Madison Square Garden Co. Class A 5,381 895 * Starz 30,782 811 GameStop Corp. Class A 20,376 647 Best Buy Co. Inc. 15,718 510 Cablevision Systems Corp. Class A 14,905 492 * Liberty Broadband Corp. Class A 7,998 465 * Ulta Salon Cosmetics & Fragrance Inc. 1,696 329 Lennar Corp. Class B 8,278 320 * Charter Communications Inc. Class A 1,097 222 * LKQ Corp. 6,683 213 * Sally Beauty Holdings Inc. 6,383 207 * Murphy USA Inc. 3,291 202 Wynn Resorts Ltd. 1,979 185 Nielsen Holdings plc 2,992 158 * Live Nation Entertainment Inc. 6,683 149 Staples Inc. 9,471 104 * Discovery Communications Inc. Class A 1,858 53 Consumer Staples (8.6%) Procter & Gamble Co. 796,387 65,551 Coca-Cola Co. 1,142,799 53,014 PepsiCo Inc. 467,910 47,951 Philip Morris International Inc. 425,691 41,765 CVS Health Corp. 400,354 41,529 Altria Group Inc. 484,114 30,335 Mondelez International Inc. Class A 657,507 26,379 Walgreens Boots Alliance Inc. 301,508 25,399 Colgate-Palmolive Co. 347,393 24,543 Kroger Co. 442,239 16,916 Constellation Brands Inc. Class A 86,792 13,113 Tyson Foods Inc. Class A 174,127 11,607 Dr Pepper Snapple Group Inc. 109,413 9,784 * Monster Beverage Corp. 73,208 9,764 Mead Johnson Nutrition Co. 109,976 9,345 Hormel Foods Corp. 209,848 9,074 Clorox Co. 71,931 9,068 Archer-Daniels-Midland Co. 242,636 8,810 JM Smucker Co. 65,996 8,569 Molson Coors Brewing Co. Class B 88,812 8,542 Kraft Heinz Co. 105,916 8,321 Brown-Forman Corp. Class B 83,084 8,181 McCormick & Co. Inc. 80,916 8,049 Coca-Cola Enterprises Inc. 152,599 7,743 Church & Dwight Co. Inc. 83,967 7,740 Kimberly-Clark Corp. 54,621 7,347 Campbell Soup Co. 109,045 6,956 Hershey Co. 72,410 6,668 Ingredion Inc. 59,156 6,317 * WhiteWave Foods Co. Class A 148,949 6,053 General Mills Inc. 88,567 5,611 * Edgewell Personal Care Co. 63,251 5,094 Reynolds American Inc. 81,288 4,090 Whole Foods Market Inc. 86,508 2,691 Energizer Holdings Inc. 62,486 2,531 Kellogg Co. 22,740 1,741 * Rite Aid Corp. 201,138 1,639 Bunge Ltd. 20,905 1,185 ConAgra Foods Inc. 18,371 820 Sysco Corp. 17,066 797 Nu Skin Enterprises Inc. Class A 990 38 Energy (6.6%) Exxon Mobil Corp. 1,373,191 114,785 Chevron Corp. 647,246 61,747 Schlumberger Ltd. 283,845 20,934 ConocoPhillips 491,385 19,788 Phillips 66 213,989 18,529 EOG Resources Inc. 227,032 16,478 Halliburton Co. 381,274 13,619 Valero Energy Corp. 204,502 13,117 Pioneer Natural Resources Co. 77,647 10,928 Baker Hughes Inc. 218,462 9,575 * Cameron International Corp. 125,872 8,440 Occidental Petroleum Corp. 117,602 8,048 Columbia Pipeline Group Inc. 306,944 7,704 * Concho Resources Inc. 75,821 7,661 EQT Corp. 105,004 7,063 Tesoro Corp. 80,229 6,901 Cimarex Energy Co. 70,335 6,841 Cabot Oil & Gas Corp. 290,282 6,592 * Newfield Exploration Co. 192,808 6,411 * WPX Energy Inc. 868,400 6,070 Noble Energy Inc. 185,538 5,828 * Continental Resources Inc. 190,121 5,772 Energen Corp. 152,813 5,591 * FMC Technologies Inc. 203,758 5,575 World Fuel Services Corp. 111,153 5,400 Anadarko Petroleum Corp. 112,992 5,262 Patterson-UTI Energy Inc. 286,544 5,049 * NOW Inc. 251,778 4,462 Rowan Cos. plc Class A 264,934 4,265 TerraForm Power Inc. Class A 403,098 3,487 Marathon Petroleum Corp. 92,294 3,431 Helmerich & Payne Inc. 57,828 3,396 Hess Corp. 44,376 2,336 Williams Cos. Inc. 128,263 2,061 National Oilwell Varco Inc. 48,157 1,498 Kinder Morgan Inc. 65,500 1,170 Devon Energy Corp. 5,058 139 California Resources Corp. 11,009 11 Financial Services (18.9%) * Berkshire Hathaway Inc. Class B 634,268 89,990 Wells Fargo & Co. 1,447,201 69,987 JPMorgan Chase & Co. 1,108,211 65,628 Visa Inc. Class A 680,563 52,049 Bank of America Corp. 3,639,709 49,209 Citigroup Inc. 1,026,066 42,838 MasterCard Inc. Class A 359,587 33,981 American International Group Inc. 490,658 26,520 Simon Property Group Inc. 112,524 23,370 * PayPal Holdings Inc. 495,644 19,132 American Express Co. 299,713 18,402 American Tower Corporation 173,462 17,757 Goldman Sachs Group Inc. 109,514 17,192 Public Storage 59,588 16,436 US Bancorp 400,249 16,246 PNC Financial Services Group Inc. 178,778 15,119 Charles Schwab Corp. 495,910 13,895 * Fiserv Inc. 133,350 13,679 Aon plc 129,044 13,479 McGraw Hill Financial Inc. 124,394 12,313 Equity Residential 161,377 12,108 Crown Castle International Corp. 138,260 11,960 Travelers Cos. Inc. 101,610 11,859 Intercontinental Exchange Inc. 49,741 11,696 AvalonBay Communities Inc. 58,654 11,156 * Synchrony Financial 386,473 11,076 Equinix Inc. 33,054 10,931 Aflac Inc. 172,048 10,863 Prudential Financial Inc. 148,776 10,745 Discover Financial Services 201,671 10,269 Boston Properties Inc. 77,935 9,904 State Street Corp. 164,546 9,629 Progressive Corp. 267,199 9,389 General Growth Properties Inc. 313,061 9,307 Global Payments Inc. 130,492 8,521 Essex Property Trust Inc. 36,244 8,476 SunTrust Banks Inc. 234,674 8,467 Chubb Ltd. 70,952 8,454 Equifax Inc. 73,806 8,435 Ameriprise Financial Inc. 87,730 8,248 Fidelity National Information Services Inc. 130,136 8,239 * Markel Corp. 9,152 8,160 Capital One Financial Corp. 117,492 8,143 MSCI Inc. Class A 108,778 8,058 Nasdaq Inc. 114,591 7,607 Extra Space Storage Inc. 79,491 7,429 Federal Realty Investment Trust 45,503 7,101 Allstate Corp. 102,032 6,874 T. Rowe Price Group Inc. 92,734 6,812 * Arch Capital Group Ltd. 95,050 6,758 Moody's Corp. 69,916 6,751 First Republic Bank 100,593 6,704 Franklin Resources Inc. 165,765 6,473 Equity LifeStyle Properties Inc. 87,632 6,373 * E*TRADE Financial Corp. 256,705 6,287 * CBRE Group Inc. Class A 217,440 6,267 Total System Services Inc. 130,815 6,224 Fifth Third Bancorp 367,954 6,141 * Alleghany Corp. 12,348 6,127 SL Green Realty Corp. 62,958 6,099 Assurant Inc. 75,103 5,794 Reinsurance Group of America Inc. Class A 59,865 5,762 Apartment Investment & Management Co. 137,659 5,757 * Signature Bank 41,591 5,661 Lincoln National Corp. 143,609 5,629 White Mountains Insurance Group Ltd. 6,997 5,616 Torchmark Corp. 102,705 5,563 TD Ameritrade Holding Corp. 173,943 5,484 WR Berkley Corp. 97,340 5,471 Jones Lang LaSalle Inc. 45,872 5,382 CME Group Inc. 55,803 5,360 KeyCorp 484,896 5,353 * Realogy Holdings Corp. 147,688 5,333 SEI Investments Co. 123,446 5,314 Loews Corp. 138,417 5,296 Forest City Realty Trust Inc. Class A 246,723 5,203 Unum Group 166,363 5,144 Brown & Brown Inc. 143,190 5,126 M&T Bank Corp. 45,940 5,099 * Howard Hughes Corp. 47,097 4,987 MetLife Inc. 112,531 4,945 BlackRock Inc. 14,412 4,908 Commerce Bancshares Inc. 109,002 4,900 American Financial Group Inc. 69,376 4,882 Weyerhaeuser Co. 156,070 4,835 Taubman Centers Inc. 67,784 4,828 Prologis Inc. 109,238 4,826 * Affiliated Managers Group Inc. 29,670 4,818 Douglas Emmett Inc. 159,287 4,796 Bank of New York Mellon Corp. 128,486 4,732 TFS Financial Corp. 271,707 4,720 Zions Bancorporation 194,294 4,704 Host Hotels & Resorts Inc. 279,122 4,661 Post Properties Inc. 76,000 4,540 Dun & Bradstreet Corp. 43,805 4,515 Principal Financial Group Inc. 113,203 4,466 Hanover Insurance Group Inc. 49,470 4,463 American Homes 4 Rent Class A 280,602 4,462 Popular Inc. 153,320 4,387 East West Bancorp Inc. 134,347 4,364 * SLM Corp. 676,083 4,300 Raymond James Financial Inc. 89,415 4,257 Morgan Stanley 169,205 4,232 First Horizon National Corp. 319,056 4,180 * CoreLogic Inc. 116,540 4,044 Interactive Brokers Group Inc. 99,805 3,924 DDR Corp. 215,798 3,839 Brixmor Property Group Inc. 149,607 3,833 Jack Henry & Associates Inc. 44,874 3,795 Camden Property Trust 42,289 3,556 Alexandria Real Estate Equities Inc. 38,511 3,500 Broadridge Financial Solutions Inc. 58,571 3,474 Retail Properties of America Inc. 208,809 3,310 Hospitality Properties Trust 118,958 3,160 Associated Banc-Corp 170,223 3,054 Hartford Financial Services Group Inc. 64,016 2,950 Eaton Vance Corp. 85,976 2,882 Cullen/Frost Bankers Inc. 47,475 2,616 * Alliance Data Systems Corp. 11,568 2,545 Digital Realty Trust Inc. 28,365 2,510 CNA Financial Corp. 69,318 2,231 BOK Financial Corp. 38,470 2,101 Leucadia National Corp. 120,141 1,943 BB&T Corp. 52,861 1,759 Legg Mason Inc. 47,376 1,643 Navient Corp. 122,899 1,471 Bank of Hawaii Corp. 20,047 1,369 Northern Trust Corp. 19,000 1,238 Iron Mountain Inc. 28,819 977 Voya Financial Inc. 29,700 884 FNF Group 25,361 860 Marsh & McLennan Cos. Inc. 13,100 796 Lazard Ltd. Class A 18,454 716 People's United Financial Inc. 42,503 677 Four Corners Property Trust Inc. 25,625 460 Invesco Ltd. 11,979 369 * Vantiv Inc. Class A 4,688 253 Western Union Co. 11,594 224 * FleetCor Technologies Inc. 1,197 178 Health Care (13.3%) Johnson & Johnson 831,961 90,018 Pfizer Inc. 1,707,330 50,605 Gilead Sciences Inc. 514,301 47,244 UnitedHealth Group Inc. 327,801 42,254 Amgen Inc. 269,669 40,431 Merck & Co. Inc. 733,533 38,811 Bristol-Myers Squibb Co. 590,522 37,723 * Allergan plc 139,414 37,367 * Celgene Corp. 291,207 29,147 Medtronic plc 339,290 25,447 AbbVie Inc. 409,685 23,401 * Biogen Inc. 85,525 22,264 Thermo Fisher Scientific Inc. 153,428 21,724 * Express Scripts Holding Co. 272,679 18,730 Eli Lilly & Co. 253,075 18,224 Abbott Laboratories 406,533 17,005 Aetna Inc. 145,044 16,296 Anthem Inc. 111,523 15,501 Cigna Corp. 112,006 15,372 Becton Dickinson and Co. 88,238 13,396 Humana Inc. 69,617 12,736 Cardinal Health Inc. 145,131 11,894 * Boston Scientific Corp. 623,268 11,724 Stryker Corp. 108,914 11,685 McKesson Corp. 73,247 11,518 Baxalta Inc. 274,720 11,099 Zoetis Inc. 240,083 10,643 Zimmer Biomet Holdings Inc. 88,957 9,485 Perrigo Co. plc 73,212 9,366 * Henry Schein Inc. 53,559 9,246 AmerisourceBergen Corp. Class A 106,321 9,202 * Vertex Pharmaceuticals Inc. 107,916 8,578 CR Bard Inc. 41,889 8,490 Agilent Technologies Inc. 192,513 7,672 Universal Health Services Inc. Class B 60,242 7,513 St. Jude Medical Inc. 131,487 7,232 DENTSPLY SIRONA Inc. 105,786 6,520 * Incyte Corp. 88,883 6,441 * Laboratory Corp. of America Holdings 53,769 6,298 Baxter International Inc. 153,049 6,287 Cooper Cos. Inc. 40,612 6,253 Teleflex Inc. 39,303 6,171 * Regeneron Pharmaceuticals Inc. 16,519 5,954 Bruker Corp. 209,124 5,855 PerkinElmer Inc. 109,217 5,402 Quest Diagnostics Inc. 72,609 5,188 * Quintiles Transnational Holdings Inc. 76,692 4,993 Bio-Techne Corp. 49,978 4,724 * QIAGEN NV 209,153 4,672 * Charles River Laboratories International Inc. 57,862 4,394 * OPKO Health Inc. 375,097 3,897 * Alexion Pharmaceuticals Inc. 27,940 3,890 Patterson Cos. Inc. 73,337 3,412 * Centene Corp. 52,839 3,253 * Intrexon Corp. 82,885 2,809 * Varian Medical Systems Inc. 29,921 2,394 * Mylan NV 35,200 1,632 * Medivation Inc. 29,430 1,353 * Intuitive Surgical Inc. 1,027 617 * DaVita HealthCare Partners Inc. 6,682 490 * Edwards Lifesciences Corp. 3,590 317 * Mallinckrodt plc 4,390 269 * VCA Inc. 4,488 259 * HCA Holdings Inc. 3,000 234 * BioMarin Pharmaceutical Inc. 2,593 214 * United Therapeutics Corp. 1,895 211 * Align Technology Inc. 2,892 210 * Hologic Inc. 6,084 210 * Alere Inc. 3,989 202 * Bio-Rad Laboratories Inc. Class A 1,396 191 * IDEXX Laboratories Inc. 2,394 188 * Premier Inc. Class A 5,585 186 * MEDNAX Inc. 2,793 180 * athenahealth Inc. 1,297 180 * LifePoint Health Inc. 2,493 173 * Cerner Corp. 3,092 164 * Veeva Systems Inc. Class A 6,184 155 * Jazz Pharmaceuticals plc 997 130 * Alnylam Pharmaceuticals Inc. 1,493 94 Materials & Processing (3.5%) EI du Pont de Nemours & Co. 348,680 22,078 Monsanto Co. 177,850 15,605 Ecolab Inc. 115,831 12,918 Praxair Inc. 103,229 11,815 Sherwin-Williams Co. 40,026 11,394 LyondellBasell Industries NV Class A 132,552 11,344 Dow Chemical Co. 187,416 9,532 Vulcan Materials Co. 90,180 9,520 Newmont Mining Corp. 303,423 8,065 Martin Marietta Materials Inc. 47,321 7,548 Valspar Corp. 66,728 7,141 Ball Corp. 100,000 7,129 Sealed Air Corp. 143,108 6,871 Airgas Inc. 47,286 6,698 Celanese Corp. Class A 100,352 6,573 Albemarle Corp. 98,208 6,278 Fastenal Co. 125,670 6,158 * Crown Holdings Inc. 112,809 5,594 Lennox International Inc. 40,698 5,502 FMC Corp. 132,396 5,345 Owens Corning 104,712 4,951 Air Products & Chemicals Inc. 32,885 4,737 Southern Copper Corp. 165,625 4,590 CF Industries Holdings Inc. 142,925 4,479 * Armstrong World Industries Inc. 88,093 4,261 * WR Grace & Co. 58,735 4,181 Scotts Miracle-Gro Co. Class A 50,965 3,709 Valmont Industries Inc. 27,975 3,464 Reliance Steel & Aluminum Co. 46,179 3,195 Nucor Corp. 66,660 3,153 Westlake Chemical Corp. 54,930 2,543 Packaging Corp. of America 26,530 1,602 * Owens-Illinois Inc. 94,626 1,510 International Paper Co. 35,806 1,470 Mosaic Co. 45,122 1,218 * GCP Applied Technologies Inc. 58,735 1,171 Eastman Chemical Co. 14,014 1,012 Freeport-McMoRan Inc. 38,450 398 Hexcel Corp. 3,495 153 PPG Industries Inc. 56 6 Producer Durables (10.9%) General Electric Co. 2,808,584 89,285 Boeing Co. 225,150 28,581 United Technologies Corp. 279,366 27,965 3M Co. 153,796 25,627 Union Pacific Corp. 303,341 24,131 Danaher Corp. 231,214 21,933 FedEx Corp. 116,109 18,893 Honeywell International Inc. 167,314 18,748 Delta Air Lines Inc. 350,480 17,061 General Dynamics Corp. 121,082 15,907 United Parcel Service Inc. Class B 146,914 15,495 Illinois Tool Works Inc. 140,830 14,427 Northrop Grumman Corp. 72,079 14,264 Southwest Airlines Co. 313,714 14,054 Accenture plc Class A 113,158 13,058 * United Continental Holdings Inc. 186,620 11,171 Norfolk Southern Corp. 127,643 10,626 Lockheed Martin Corp. 45,424 10,061 CSX Corp. 388,779 10,011 Raytheon Co. 80,703 9,897 Roper Technologies Inc. 51,568 9,425 Waste Management Inc. 139,930 8,256 * Verisk Analytics Inc. Class A 100,345 8,020 PACCAR Inc. 142,536 7,795 Emerson Electric Co. 142,027 7,723 Parker-Hannifin Corp. 67,323 7,478 * Mettler-Toledo International Inc. 21,543 7,427 * TransDigm Group Inc. 32,778 7,222 AMETEK Inc. 142,910 7,143 * Waters Corp. 53,011 6,993 * Stericycle Inc. 54,678 6,900 Rockwell Collins Inc. 73,507 6,778 Expeditors International of Washington Inc. 138,758 6,773 JB Hunt Transport Services Inc. 76,653 6,457 Xerox Corp. 576,091 6,429 L-3 Communications Holdings Inc. 53,859 6,382 Wabtec Corp. 80,412 6,376 Deere & Co. 82,699 6,367 Cintas Corp. 70,581 6,339 WW Grainger Inc. 26,929 6,286 Textron Inc. 170,187 6,205 Huntington Ingalls Industries Inc. 44,882 6,146 Carlisle Cos. Inc. 59,952 5,965 IDEX Corp. 71,657 5,939 Toro Co. 65,927 5,678 * HD Supply Holdings Inc. 171,190 5,661 SPX Corp. 367,927 5,526 * Old Dominion Freight Line Inc. 78,875 5,491 FLIR Systems Inc. 164,474 5,419 * Middleby Corp. 50,147 5,354 * Jacobs Engineering Group Inc. 121,938 5,310 * Spirit AeroSystems Holdings Inc. Class A 116,164 5,269 Cummins Inc. 47,702 5,244 Orbital ATK Inc. 59,413 5,165 * Copart Inc. 124,568 5,079 AGCO Corp. 98,672 4,904 Caterpillar Inc. 62,969 4,820 BWX Technologies Inc. 143,592 4,819 Landstar System Inc. 73,919 4,776 * Babcock & Wilcox Enterprises Inc. 219,357 4,694 Robert Half International Inc. 96,871 4,512 ManpowerGroup Inc. 54,457 4,434 Automatic Data Processing Inc. 46,977 4,214 * Genpact Ltd. 151,413 4,117 * Manitowoc Foodservice Inc. 275,244 4,057 Flowserve Corp. 87,321 3,878 * Zebra Technologies Corp. 53,417 3,686 Xylem Inc. 86,872 3,553 Oshkosh Corp. 80,546 3,292 Donaldson Co. Inc. 102,930 3,285 MSC Industrial Direct Co. Inc. Class A 41,591 3,174 CH Robinson Worldwide Inc. 39,260 2,914 Terex Corp. 113,694 2,829 Stanley Black & Decker Inc. 26,675 2,807 ITT Corp. 64,152 2,367 Graco Inc. 27,585 2,316 * Keysight Technologies Inc. 78,098 2,167 Allison Transmission Holdings Inc. 68,106 1,838 Lexmark International Inc. Class A 50,168 1,677 Manitowoc Co. Inc. 275,244 1,192 * Spirit Airlines Inc. 23,200 1,113 Republic Services Inc. Class A 19,461 927 ADT Corp. 12,617 521 KBR Inc. 26,380 408 Ryder System Inc. 5,145 333 Pentair plc 6,054 329 * CoStar Group Inc. 997 188 Fluor Corp. 3,387 182 Technology (17.4%) Apple Inc. 1,838,250 200,351 Microsoft Corp. 2,466,845 136,244 * Facebook Inc. Class A 740,312 84,470 * Alphabet Inc. Class A 98,708 75,304 * Alphabet Inc. Class C 100,677 74,999 International Business Machines Corp. 300,070 45,446 Oracle Corp. 1,071,056 43,817 Intel Corp. 1,262,769 40,851 Cisco Systems Inc. 1,391,566 39,618 Texas Instruments Inc. 388,779 22,324 Broadcom Ltd. 136,293 21,057 QUALCOMM Inc. 401,182 20,516 EMC Corp. 767,796 20,462 * salesforce.com inc 257,828 19,035 * Adobe Systems Inc. 199,377 18,702 * Cognizant Technology Solutions Corp. Class A 257,877 16,169 * Yahoo! Inc. 410,216 15,100 Hewlett Packard Enterprise Co. 823,466 14,600 Intuit Inc. 126,328 13,139 NVIDIA Corp. 343,642 12,244 Applied Materials Inc. 550,722 11,664 Corning Inc. 476,948 9,963 Activision Blizzard Inc. 292,233 9,889 Amphenol Corp. Class A 164,882 9,533 * Citrix Systems Inc. 103,385 8,124 Lam Research Corp. 96,691 7,987 * SBA Communications Corp. Class A 77,217 7,735 * Autodesk Inc. 129,049 7,525 Juniper Networks Inc. 288,671 7,364 Symantec Corp. 387,199 7,117 Analog Devices Inc. 117,857 6,976 KLA-Tencor Corp. 90,363 6,579 * Cadence Design Systems Inc. 270,549 6,380 * Synopsys Inc. 124,393 6,026 * Arrow Electronics Inc. 89,465 5,762 Ingram Micro Inc. 159,516 5,728 CDK Global Inc. 122,985 5,725 Brocade Communications Systems Inc. 531,505 5,623 Linear Technology Corp. 123,875 5,520 Avnet Inc. 121,357 5,376 Teradyne Inc. 235,781 5,090 Dolby Laboratories Inc. Class A 115,619 5,025 DST Systems Inc. 42,688 4,814 Western Digital Corp. 98,142 4,636 * Teradata Corp. 176,471 4,631 * VeriFone Systems Inc. 163,672 4,622 CSRA Inc. 171,193 4,605 * Viavi Solutions Inc. 623,298 4,276 Atmel Corp. 513,769 4,172 Xilinx Inc. 81,649 3,873 NetApp Inc. 137,487 3,752 CA Inc. 109,569 3,374 * NCR Corp. 99,313 2,972 Motorola Solutions Inc. 36,113 2,734 Computer Sciences Corp. 78,693 2,706 * CommScope Holding Co. Inc. 64,818 1,810 Microchip Technology Inc. 31,318 1,510 * Micron Technology Inc. 114,130 1,195 IAC/InterActiveCorp 24,451 1,151 Harris Corp. 13,192 1,027 HP Inc. 75,894 935 * VeriSign Inc. 10,278 910 Amdocs Ltd. 11,926 721 Skyworks Solutions Inc. 5,034 392 * Palo Alto Networks Inc. 1,995 325 * Electronic Arts Inc. 4,887 323 * Red Hat Inc. 3,192 238 Sabre Corp. 8,079 234 * Fortinet Inc. 7,281 223 * IPG Photonics Corp. 2,294 220 * ANSYS Inc. 2,294 205 * Gartner Inc. 2,294 205 * IMS Health Holdings Inc. 6,682 177 * ServiceNow Inc. 2,892 177 * PTC Inc. 4,688 155 * Akamai Technologies Inc. 2,693 150 * F5 Networks Inc. 1,396 148 Utilities (5.5%) AT&T Inc. 1,724,180 67,536 Verizon Communications Inc. 1,141,699 61,743 NextEra Energy Inc. 177,366 20,990 PG&E Corp. 215,322 12,859 Sempra Energy 116,293 12,100 WEC Energy Group Inc. 197,715 11,877 Edison International 162,053 11,650 Consolidated Edison Inc. 141,484 10,841 Eversource Energy 172,324 10,053 Duke Energy Corp. 111,437 8,991 * Level 3 Communications Inc. 163,042 8,617 CMS Energy Corp. 190,309 8,077 American Water Works Co. Inc. 116,961 8,062 Exelon Corp. 223,892 8,029 Southern Co. 152,473 7,887 * T-Mobile US Inc. 185,031 7,087 NiSource Inc. 276,148 6,506 ITC Holdings Corp. 145,796 6,352 UGI Corp. 154,170 6,212 Atmos Energy Corp. 83,474 6,199 Aqua America Inc. 183,347 5,834 * Calpine Corp. 376,426 5,710 SCANA Corp. 80,289 5,632 Dominion Resources Inc. 72,717 5,463 FirstEnergy Corp. 151,435 5,447 Questar Corp. 206,128 5,112 DTE Energy Co. 56,072 5,083 Telephone & Data Systems Inc. 167,889 5,052 CenterPoint Energy Inc. 213,200 4,460 * United States Cellular Corp. 93,934 4,292 American Electric Power Co. Inc. 60,441 4,013 * Sprint Corp. 1,017,300 3,540 Alliant Energy Corp. 33,075 2,457 Entergy Corp. 20,347 1,613 AES Corp. 85,950 1,014 Frontier Communications Corp. 5 — Total Common Stocks (Cost $3,362,064) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund 0.495% 14,558,000 14,558 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3 United States Treasury Bill 0.536% 6/9/16 2,000 1,999 Total Temporary Cash Investments (Cost $16,555) Total Investments (100.0%) (Cost $3,378,619) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $900,000 have been segregated as initial margin for open futures contracts. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
